Citation Nr: 1429782	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective January 26, 2006.  The Veteran appealed with respect to the initially assigned disability rating.

In a September 2012 decision, the Board granted an initial rating of 70 percent for PTSD and entitlement to a total disability rating based on individual unemployability (TDIU), and remanded the issue of entitlement to an initial rating in excess of 70 percent for PTSD.  

In November 2012, the RO issued a rating decision implementing the Board's decision and granted an initial 70 percent rating for PTSD, effective January 26, 2006, and a TDIU effective August 24, 2009.  Thereafter, in January 2013, the Veteran's attorney submitted a notice of disagreement with the assigned effective date for the TDIU and argued for a date of January 26, 2006.  As such, in May 2013, a Decision Review Officer issued a rating decision that assigned an effective date of January 26, 2006, for the award of the TDIU.  Therefore, such action fully resolved the Veteran's attorney's notice of disagreement as to such issue.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from February 2010 to January 2012, which were considered by the agency of original jurisdiction (AOJ) in the May 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that the Veteran wished to withdraw the issue of entitlement to an initial rating in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to the issue of entitlement to an initial rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's attorney submitted a written statement, received in October 2013, indicating the Veteran's desire to withdraw his appeal as to the issue of an entitlement to an initial rating in excess of 70 percent for PTSD.  In this regard, such is the only issue in appellate status.  As the Veteran has withdrawn his appeal as to this issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


